Citation Nr: 1519807	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-41 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right thumb disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his September 2010 substantive appeal (received in October 2010), the Veteran did not indicate whether he wanted a Board hearing.  Nevertheless, in October 2010, he indicated that he did not want to have a Board hearing.

The Board also notes that the Veteran's appeal originally included claims of service connection for a right elbow disability, left ear hearing loss, and hypertension.  Nevertheless, he did not submit a substantive appeal for those particular issues.  In fact, in the February 2013 substantive appeal, he explicitly indicated that he was only appealing the issue of service connection for a right thumb disability.  Therefore, the issues of service connection for a right elbow disability, left ear hearing loss, and hypertension are not currently before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The issue of left carpal tunnel syndrome has been raised by the record in the April 2015 appellate brief (in VBMS).  Since it has not been adjudicated by the Agency of Original Jurisdiction (AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current right thumb disability as a result of an injury sustained in April 1991 during a military parachute operation.  See, e.g., May 2009 notice of disagreement; September 2010 substantive appeal with attached statement (received October 2010).  A May 1992 private treatment record shows that the Veteran was diagnosed with game keeper's thumb, with minimal recurrent symptoms.  The Board concedes that the Veteran injured his right thumb in service.

An October 2007 VA examination shows a diagnosis of right thumb tenosynovitis, in remission.  As noted by the examiner, the subjective factors were right thumb injury with intermittent pain, and the objective factors were normal thumb examination and X-ray.  The Veteran, however, has stated that he still has right thumb symptoms and that his thumb hurts every day.  See October 2007 VA examination report; May 2009 notice of disagreement; September 2010 statement (received October 2010); April 2015 appellate brief (in VBMS).  

The Board finds that a new VA examination is needed to clarify the nature of any current right thumb disability and whether it is related to the Veteran's military service, to include the April 1991 injury during a training parachute operation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right thumb disability.  The examiner should review the claims file.

The examiner should provide an opinion with respect to the following:

(a)  Does the Veteran have a right thumb disability at present or at any time during the appeal period (from August 2007)? If so, identify any such disability.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any right thumb disability is related to his military service, to include the April 1991 injury during a parachute jump?  
		
The examiner must provide a rationale for any opinions offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why the necessary opinion cannot be offered.  

The examiner should consider the medical literature submitted by the Veteran in his April 2015 appellate brief (in VBMS).  The Veteran contends that that the October 2007 VA examiner should have used anesthesia in a side by side thumb comparison.  If the examiner deems that such form of examination is not necessary in this case, an explanation of why it is not necessary should be provided.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


